Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-106

IN RE: CHARLES J. BROIDA,
                      Respondent.
Bar Registration No. 178954                              BDN: 419-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Com’n of Maryland v. Broida, 104 A.3d 898 (Md. 2014), this court’s
February 10, 2015, order directing respondent to show cause why the reciprocal
discipline of disbarment should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent has failed to file
either a response to this court’s order to show cause or the affidavit as required by
D.C. Bar R. XI, §14 (g), it is

       ORDERED that Charles J. Broida is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM